IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMARL W. VAUGHN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4269

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 5, 2015.

An appeal from an order of the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Jamarl W. Vaughn, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.
      Jamarl W. Vaughn appeals the summary denial of his motion seeking

postconviction relief brought pursuant to Florida Rule of Criminal Procedure

3.850. We affirm, without comment, the postconviction court’s denial of the
appellant’s second, third, and fourth grounds for relief. However, we reverse for

further proceedings as to the first ground.

      In the Appellant’s first claim for relief, he argued that his attorney failed to

convey a favorable plea offer that was extended by the State in 2009. The trial

court denied this claim, finding it incredible because it did not specifically describe

the sentence contemplated by the offer and concluding that the claim was also

refuted by the record. While the transcripts attached to the trial court’s order

confirm that defense counsel informed the trial court just prior to trial that the State

made a plea offer in 2009, there is no indication that this offer had been conveyed

to the Appellant.

      A claim that counsel performed deficiently in failing to convey a plea offer

is cognizable in a postconviction motion. See Morgan v. State, 991 So. 2d 835,

839-40 (Fla. 2008), receded from on other grounds by Alcorn v. State, 121 So. 3d
419, 433 (Fla. 2013). Further, while Appellant’s claim regarding the plea offer

lacks specific details and fails to properly allege prejudice, this should be resolved

by offering him an opportunity to amend rather than denying his unrefuted claim

on the merits. See Spera v. State, 971 So. 2d 754, 761-62 (Fla. 2007) (concluding

that a defendant should be entitled to at least one opportunity to amend a facially

insufficient and unrefuted postconviction claim); Harrell v. State, 21 So. 3d 166,

169 (Fla. 2d DCA 2009) (concluding that the denial of a facially insufficient claim

                                           2
that was not conclusively refuted by the record should be reversed and remanded to

provide the appellant with an opportunity to amend).

      Accordingly, we reverse the trial court’s summary denial of ground one and

remand for further proceedings.

      AFFIRMED in part; REVERSED in part; and REMANDED.


LEWIS, C.J., and BENTON, J., CONCUR; THOMAS, J., DISSENTS WITHOUT
OPINION.




                                        3